Title: To James Madison from Joel Barlow, 7 February 1809
From: Barlow, Joel
To: Madison, James



Dear Sir
ca. 2 Feb. 1809

It is impossible for me to express the veneration I have for your talents & your political principles.  The pleasure therefore I have felt at your election to the presidency has been without alloy.  That office could not in my opinion be placed in better hands.  But it must be considered that the moment which brings you into office is eventful beyond any example since the adoption of the present constitution.  It is eventful on two accounts, first as to our foreign relations, a subject so familiar to your mind as to require no observations from me at present.  Secondly the unsettled state of the question, even in this country, of the relative advantages of republican government compared with monarchy.
This last is by much the most important subject of the two.  As such it ought & I am sure will excite your greatest solicitude.  The general ignorance which prevails among our citizens respecting the true principles & effect of republican institutions, the unprecedented nature of the war in Europe, & the awful example of the failure of what is called the French revolution, may be considered as the three great causes of the unsettled State of the above question in the mind of the American public.  But while it remains unsettled we are forced to acknowledge that all we hold most dear in the political & moral world, the continuance of our national existence, is in jeopardy.
I have studied these subjects probably as much as any man living.  In talents I certainly yield to you, in the practise of managing the passions of men in public life I must yield to many, in zeal for the advancement of the best of causes I yield to none.  This zeal, my dear Sir, has forced me into the indecretion of writing you this letter.  But as I am convinced that the great interests of our Country at this Solemn crisis will warrant this indiscretion, I hope, nay I Know you will excuse it; indeed you cannot but applaud it.
The steps that Mr. Fulton took the other day relative to the department of State were not without my knowledge & consent. I did think that your confidence in me would have been sufficient to have induced you to offer me that place when it should be at your disposal, provided the impression were removed which I understood had gone abroad that I would accept of no public office.  So far as I labored under a mistake with respect to the share I had in your confidence I am extremely mortified at it.  But if there was really no mistake on this point, & if I was So happy as to possess that portion of your confidence which I really think I merit, I cannot but hope you will on farther consideration find the thing within your power to remedy.
I declare to you with that sincerity which I Know to be attached to my character that an extreme Solicitude for the best good of my country is my first motive for Seeking the place; nor can any personal consideration scarcely lay claim to the Second.  With you I should labor with pleasure, because my zeal would be enlivened by the hope of doing good; under a chief of any other principles than yours I certainly would not labor at all.
I will not say that the fate of this explanation will be indifferent to me, neither do I think it indifferent to the public weal.  To a person who Knows me less than you do this might appear like vanity.  To you it will appear sincerity, tho it may be indiscrete.
I am aware that in the distribution of high offices it is Sometimes necessary to make a compromise with the ambition of individuals, & with the geographical sections of the country.  With regard to the last of these, tho I reside at present in the district of Columbia yet in education & habits I am an eastern man, & am so considered by all parts of the union.
But with regard to all these points I am persuaded you will be convinced that the broad principles of public good are paramount to all considerations.  You come into office by a great majority of votes.  The fame of your administration will depend on the activity & wisdom with which you will direct the public energies, & not on holding a nice balance between a few ambitious men.
Our reciprocal friendship would perhaps enable us to treat this subject more freely & without embarassment, should you think proper, in a personal interview.  With the most ardent wishes for your happiness & the glory of your administration I remain, dear Sir, Yr. obt. Sert.

Joel Barlow

